DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings submitted on 2/12/2022 has been accepted by Examiner. 

Prior and Pertinent Arts
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – Zhang (US 20170289441 A1), Yokozeki et al. (US 20160295100 A1), Lee (US 20110115967 A1), Maeda et al. (US 20220086361 A1), Aoba et al. (US 20220086359 A1), Ishii (US 20210329172 A1), Ogawa (US 20190116318 A1), Suzuki et al. (US 20180348470 A1), Song (US 20170118404 A1), KUNISHIGE (US 20140104483 A1), who disclose different method if setting an AF region on a subject or regions of a subject.

Allowable Subject Matter
Claims 1-12 allowed.

The following is an examiner’s statement of reasons for allowance: 

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest.

Regarding claim 1, an image processing apparatus for processing a captured image, the image processing apparatus comprising:
related region setting unit configured to set the first detection region as a related region relating to the second detection region; wherein, in a case in which the search region and the second detection region or the related region overlap with each other, the target setting unit sets the second detection region to the target region.

Claims 8, 11, and 12 also disclose same/similar allowable feature like claim 1 and thus allowable for same/similar reason(s) stated above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/
Primary Examiner, Art Unit 2661